[pic]

                              COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-13-00143-CR


|Jeffrey Wayne Cole                |    |APPELLANT                        |
|V.                                                                        |
|The State of Texas                |    |STATE                            |


                                ------------

          FROM the Criminal District Court No. 3 OF Tarrant COUNTY

                                ------------
                               ABATEMENT ORDER
                                ------------
      Because Appellant received appointed counsel  after  the  trial  court
filed the certification of appeal indicating he had no right of  appeal  and
after Appellant sought permission to appeal, Appellant  seeks  clarification
concerning his current right to appeal.  Accordingly, we  abate  and  remand
this case to  the  trial  court  for  the  limited  purpose  of  securing  a
complete, proper amended certification of appeal.   The  trial  court  shall
enter an amended certification of appellant's right of  appeal  showing  (1)
that this case "is a plea-bargain  case,  but  the  trial  court  has  given
permission to appeal, and the defendant has the  right  of  appeal"  or  (2)
that this case "is a plea bargain case, and the defendant has  NO  right  of
appeal," whichever is applicable.  See Tex. R. App. P. 25.2(f); Appendix D.
      The trial court  shall  use  whatever  means  necessary  to  secure  a
complete, proper amended certification.  See Tex. R. App. P.  25.2(d).   The
trial court shall inform this court as soon as practicable if it  is  unable
to execute the certification in accordance with  the  requirements  of  rule
25.2(d). Tex. R. App. P. 25.2(d).
     After it is properly completed and executed, the amended  certification
shall be included in a supplemental clerk's record.  See  Tex.  R.  App.  P.
34.5(c)(2).  The trial court shall cause this  supplemental  clerk's  record
to be filed with the clerk of this court  on  or  before  Monday,  June  10,
2013.  Upon receipt of the supplemental clerk's record,  this  appeal  shall
continue without further order.
      The clerk of this court is directed to transmit a copy of  this  order
to the attorneys of record, the trial court judge, the  trial  court  clerk,
and the court reporter.
      DATED May 10, 2013.
                                             PER CURIAM